Title: From John Adams to François Adriaan Van der Kemp, 9 August 1813
From: Adams, John
To: Van der Kemp, François Adriaan



My Friend
Quincy Aug 9. 13

My Philosophy and my Religion, Such as they are, are brought to a Tryal.
My dear, my only daughter lies in the next Chamber consuming with a Schirrous Cancer; my Daughter in Law, Charles’s Widow lies in the next Chamber, extreamly weak, and low with one of the most dangerous diseases to which We are liable. My Wife a valetudinarian through an whole Life of 69 Years, is worn down with care, exertion and anxiety. In the midst of all this, my own Eyes are attacked by a venom that threatens to put them out.
The State of the World at large, and of our own Country in particular, has been such that I have been able to do, say, write nothing but trifles, for several Years past.
You inquire about Machiavel.—I have an English translation of “His Works in 4 Volumes, printed in London in 1775. But I suppose it is a Booksellers Speculation, adapted to the fashionable taste and the momentary markett. France and England, and all other Countries in All Ages have taken Liberties, with Works, which have left Us in Ignorance and darkness. Translators Substract, and add what they please.
It is an Observation, that Garrick and all other Performers on the Stage were disagreable Companions; because you never could know whether they were in earnest, or acting a Part.
I have been Somewhat of a Student in Machiavel. But he has always been disagreable to me; because I never could know whether he was in Jest or in earnest. I cannot discern one Trait of Sincerity in all his Writings. Pharasees, Jesuits, never mixed Wisdom with Folly, Virtue with Vice, Truth with Falshood Religion with Knavery, with deeper Skill, or more Solemn Mockery than Machiavel.
Yet, read Fredericks, and Voltaires “Examon of his Prince, and then determine whether Frederick and Voltaire, were more Sincere than Machiavel. I trow not.
Was Tom Paine more Sincere than either.? I know he was not.
My English Machiavel contains his Florence, Art of War, Discourses on Livy, Prince, and Fredericks and Voltaires Examon du Prince, and his Marriage of Belphegor. Nothing more, except a few Letters &c.
His Dramatic Piece, whether Tragedy or Comedy, I do not find. I thought I had read it. If So, it must have been in a French Translation. It lies on my memory as the first Attack on Monkish illumery, even long before Molieres Tartuffe.
The Theatrical Machinery of Popery, is ridiculed in the Marriage of Melphegor, more strikingly, than the Infelicities of Matrimony. They are truly represented, as capable of imposing on the Arch Devil himself, as they really are. Human Nature cannot Stand against this imposing Pomp, Splendor and Magnificence, profoundly Studied to touch and overbear the finest feelings of the heart. The Gratitude, the Tenderness, the Compassion, the Sympathy. Who can ascend the Mountain of Calvare in the Neighbourhood of Paris as I have often done: and See the Seven Stages of the Persecution of Jesus, without running away like Melphegor? Or running mad? My Friend, when I wander in the Wilderness, with Philosophers or Divines, I am often disposed to think that all human Understanding, is one of my Friend Rush’es, distempers of Intellect.
Priestley and Voltaire, Hume and Gibbon: my Friend De Mably, and my Friend Raynall, my Friend Jefferson and my Friend Rush, all appear to have been bewildered. Every one of them, I doubt not, would pronounce me mad; and a proper candidate for Rush’s tranquillizing Chair. So bet it. As there is a pleasure, in being mad that none but madmen know I have an equal right to this pleasure, with any other Man.
Last night I was informed, that Mr Samuel Elliot had written to you to come to Boston to see his son Charles in the last stages of a Consumption. I hope he has promised to bear your Expences. Banks and Funds have made him rich. But you have had rich Friends and Parishioners before now.
If you come this Way, no Man will be more glad to See You than the Hermit of Quincy, though amidst all the Afflictions of his Household. You will be Shewn about, in Boston, like Prince Eugene in London; I dare not Say like the Cossack in 1813 or the Sachem, whom I Saw at the Queens drawing Room, with his Plumes his Hatchet and Tomahawk, reaking from the blood of Wyoming in 1787 or 1788.
I can only add the name of
John Adams